 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10   MICHAEL BURCIAGA,                   )   CASE NO. CV 17-3830-JVS (PJW)
                                         )
11                   Petitioner,         )   ORDER ACCEPTING REPORT AND
                                         )   ADOPTING FINDINGS, CONCLUSIONS,
12              v.                       )   AND RECOMMENDATIONS OF UNITED
                                         )   STATES MAGISTRATE JUDGE, AND
13   WARDEN, CENTINELA STATE PRISON,     )   GRANTING CERTIFICATE OF
                                         )   APPEALABILITY IN PART
14                   Respondent.         )
                                         )
15
16        Pursuant to 28 U.S.C. Section 636, the Court has reviewed the
17   Petition, records on file, and the Report and Recommendation of the
18   United States Magistrate Judge.    Further, the Court has engaged in a
19   de novo review of those portions of the Report to which Petitioner and
20   Respondent have objected.     The Court accepts the Report and adopts the
21   findings, conclusions, and recommendations of the Magistrate Judge.
22        Further, for the reasons stated in the Report and
23   Recommendation, the Court finds that, on all his claims but one,
24   Petitioner has not made a substantial showing of the denial of a
25   constitutional right and, therefore, a certificate of appealability is
26   denied.   See 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b); Miller-El
27   v. Cockrell, 537 U.S. 322, 336 (2003).     The Court grants a certificate
28   of appealability with respect to the issue of whether there was
 1   sufficient evidence to establish that Petitioner acted with
 2   premeditation and deliberation when he shot at Torres.
 3
 4   DATED: December 4, 2018.
 5
 6
 7                                                JAMES V. SELNA
                                                  UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   C:\Users\isabelmartinez\AppData\Local\Temp\notes95E17C\MJ - Burciaga - Order accep r&r.wpd


                                                        2
